DETAILED ACTION
This action is responsive to claims filed 22 January 2021.
Claims 1-12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Specification has been amended by preliminary amendment filed 22 January 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract uses legal phraseology – “comprises,” and should be replaced with non-legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roscher (EP 3,334,214).
Re Claim 1, Roscher discloses a method of geo-networking transmission using hybrid communication including direct communication and cellular communication, the method comprising: 
receiving a message from at least one neighboring vehicle (Fig. 1 and ¶ 34 disclose a plurality of intermediate nodes geographically neighboring a transmitting node; ¶ 37 discloses the transmitting node and intermediate nodes as vehicles; ¶ 38 discloses a hierarchical ranking step of the routing process where the intermediate devices are ranked according to various criteria; ¶ 39 discloses the transmitting node receiving a message from a neighboring intermediate node from which various criteria may be measured, such as signal strength; ¶ 40 discloses the transmitting node determining a next hop from the intermediate nodes according to the determined hierarchical ranking – thus, ¶¶ 37-40 disclose a transmitting node vehicle receiving a message from a neighboring intermediate node vehicle); and 
transmitting a geo-networking packet to the at least one neighboring vehicle (Fig. 1 and ¶ 45-47 disclose the transmitting node vehicle broadcasting a data packet including routing information, such as the hierarchical ranking, which determines whether and/or when the data packet is further transmitted – thus, at least one of the plurality of neighboring intermediate node vehicles is disclosed as receiving the transmitting node vehicle’s broadcast; ¶¶ 87-88 disclose implementing the disclosed embodiments using the GeoNetworking standard as defined by ESTI – thus, the broadcasted/forwarded data packet is a geo-networking packet), wherein 
the transmission of the geo-networking packet is performed based on at least one forwarding algorithm (¶ 42 disclose a Low Delay forwarding with Multiple Candidates (LDMC) algorithm for forwarding data packets from an original transmitting node to a destination node) of a greedy-based forwarding algorithm, a sender-managed forwarding algorithm, or a contention-based forwarding algorithm (¶¶ 35, 73, 80, 87 discloses LDMC as sender-based and extended with contention-based forwarding (CBF) and/or Greedy Perimeter Stateless Routing – a type of greed-based forwarding algorithm).
Re Claim 7, though of a different scope, the limitations of claim 7 are substantially similar or identical to those of claim 1, and is rejected under the same reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher as applied to claims 1 and 7 above, and further in view of Mueck et al. (US 2021/0099976, Mueck).
Re Claim 2, Roscher discloses the method of claim 1.
Rosch may not explicitly disclose wherein 
the received message includes hybrid capability information for the neighboring vehicle, and wherein the hybrid capability information indicates whether the neighboring vehicle is capable of the hybrid communication.
However, in analogous art, Mueck discloses wherein 
the received message includes hybrid capability information for the neighboring vehicle, and wherein the hybrid capability information indicates whether the neighboring vehicle is capable of the hybrid communication (¶¶ 76-77 and 228 disclose a UE indicating its capabilities for supporting communication over multiple radio access technologies (RAT)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mueck to modify Roscher in order to have an intermediate node indicate a hybrid communication capability  to a transmitting node. One would have been motivated to do this, because using multiple radio technologies in a mesh network,  (Mueck ¶¶ Abstract, 27, and 76-78).
Re Claim 8, though of a different scope, the limitations of claim 8 are substantially similar or identical to those of claim 2, and is rejected under the same reasoning. 

Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher-Mueck as applied to claims 2  and 8 above, and further in view of Hu et al. (US 2018/0192462, hereinafter Hu).
Re Claim 3, Roscher-Mueck disclose the method of claim 2.
Roscher discloses wherein
the received message include in range information (¶ 38 discloses the transmitting node determining a geographical position of each candidate intermediate node, which may be a geographical position relative to the transmitting node, destination node or other intermediate nodes; ¶ 39 discloses the transmitting node determining the intermediate node’s position based on the message received from the intermediate node).
Roscher-Mueck may not explicitly disclose wherein 
the received message include cellular in range information, and wherein the cellular in range information indicates whether the neighboring vehicle is within coverage of a cellular base station.
However, in analogous art, Hu disclose wherein
the received message include cellular in range information (Figs. 5-8, ¶¶ 72, 76, 79 and 81 disclose a UE indicating is within a coverage area of a cellular communication network), and wherein the cellular in range information indicates whether the neighboring vehicle is within coverage of a cellular base station (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hu to modify Roscher-Mueck in order to have the intermediate node indicate whether it is in a coverage area of a cellular communication network. One would have been motivated to do this, because providing such information may improve a V2X communications device’s effectiveness and efficiency (Hu ¶ 22).
Re Claim 6, Roscher-Mueck-Hu disclose the method of claim 3.
Roscher discloses wherein 
when the transmission of the geo-networking packet is performed based on the contention-based forwarding algorithm, a buffering time of a timer for packet forwarding is determined (¶¶ 71-73 disclose an intermediate node waiting to forward a received packet (thereby becoming a transmitting node) according to a timer-based approach based on a distance from listed forwarders provided in an order list of forwarders provided in the received geonetworking packet and extending the low-delay forwarding multiple candidates algorithm with a contention-based forwarding algorithm, wherein the wait time depends on the size of the list).
Roscher may not explicitly disclose wherein 
when the transmission of the geo-networking packet is performed based on the contention-based forwarding algorithm, a buffering time of a timer for packet forwarding is determined based on at least one of a hybrid communication capability of a receiver receiving the geo-networking packet or whether the receiver is within the cellular coverage.
However, in analogous art, Mueck discloses wherein 
when the transmission of the geo-networking packet is performed based on the contention-based forwarding algorithm, a buffering time of a timer for packet forwarding is determined based on at least one of a hybrid communication capability of a receiver receiving the geo-networking packet or whether the receiver is within the cellular coverage (Figs. 6-9 and ¶¶ 77, 151-152 and 195 disclose wherein vehicle UEs within specified cellular coverage areas and supporting V2X RATs are allocated communication resources for service within a service period (i.e., particular time period)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mueck to modify Roscher in order to manipulate buffer/wait time for transmitting a geonetworking packet based on whether the receiving/intermediate node is within a cellular coverage area. One would have been motivated to do this, because considering those criteria may help provide better interoperability in a V2X ecosystem and possibly offer V2X services across wider deployments (Mueck ¶ 21).
Re Claims 9 and 12, though of varying scope, the limitations of claims 9 and 12 are substantially similar or identical to those of claims 3 and 6, and are rejected under the same reasoning.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roscher as applied to claims 1 and 7 above, and further in view of Jiang (US 2019/0199642).
Re Claim 4, Roscher discloses the method of claim 1.
Roscher may not explicitly disclose wherein 
the geo-networking packet includes forwarding algorithm type information, and wherein the forwarding algorithm type information identifies a type of forwarding algorithm through which the geo-networking packet is transmitted.
However, in analogous art, Jiang discloses wherein 
the geo-networking packet includes forwarding algorithm type information, and wherein the forwarding algorithm type information identifies a type of forwarding algorithm through which the geo-networking packet is transmitted (Figs. 5B, 5C, ¶¶ 85 and 140 disclose a forwarded packet as indicating whether a low-latency forwarding mode is enabled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Jiang to modify Roscher in order to indicate a forwarding mode in a data packet transmitted according to a geographic manner. One would have been motivated to do this, because such an indication may enable a receiving device to use  (Jiang ¶ 85).

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the ordered combination of all of the features of at least dependent claims 5 or 11. Specifically, the prior art of record fails to disclose indicating an enhanced greedy-based forwarding algorithm, sender-managed forwarding algorithm, or enhanced contention based forwarding algorithm in a geo-networking packet transmitted to a neighboring vehicle in ordered combination with all the other features of at least any one of the independent claims.
The prior cited above was found to be the closest prior art to the claimed invention. Though the cited prior art, when read in combination, appears to disclose at least indicating some kind of forwarding mode in a packet reasonably similar to the claimed geo-networking packet, no prior art was found disclosing an indication of one of the specific types of forwarding algorithms in a packet equivalent to the claimed geo-networking packet. Other pertinent prior art was not found to explicitly disclose or imply the subject matter at issue alone or in reasonable combination with other prior art.
Thus, at least dependent claims 5 and 11 contain subject matter that would be allowed over the prior art of record if the claims were rewritten in independent form. Therefore, claims 5 and 11 are objected to as being dependent upon a rejected base claim.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468